Citation Nr: 0636392	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-44 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for 
service-connected degenerative disc with bulging annulus 
fibrosus, central disc herniation, and compression of the 
dural sac at L2-L3, L3-L4, L4-L5, and L5-S1.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1980, 
May to November 2002, and from February 2003 to January 2004.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  
FINDINGS OF FACT

1.  Neither neurological impairment, nor incapacitating 
episodes clinically associated with the service-connected 
disability is demonstrated within the time period relevant to 
this appeal.

2.  The thoracolumbar spine is not ankylosed.  Forward 
flexion of the thoracolumbar spine is to 60-65 degrees.  
Extension, lateral flexion, and lateral rotation were to 
normal limits as of the last range-of-motion testing in June 
2005.

3.  The veteran reports back pain and pain is experienced 
particularly on repetitive use; however, clinical evidence 
does not document fatigue, weakness, or lack of endurance 
after range-of-motion testing.
 

CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
degenerative disc with bulging annulus fibrosus, central disc 
herniation, and compression of the dural sac at L2-L3, L3-L4, 
L4-L5, and L5-S1 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

This appeal stems from an August 2004 rating decision that 
assigned an initial rating of 20 percent for the veteran's 
lumbar spine disability, coincident to the grant of service 
connection.  The 20 percent rating is effective as of January 
4, 2004, the day after discharge from service.  No rating can 
be assigned effective before discharge, and, as such, the 
focus of the Board's decision is on evidence specific to the 
disability on and after January 4, 2004.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002); Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (staged ratings may be permitted as warranted 
in appeals of initial disability ratings).  

The Board further notes that VA spine rating criteria were 
revised in 2002 and 2003, well before January 2004.  As 
stated, the pertinent period of time in this appeal is 
January 2004, forward.  Thus, the Board evaluates this claim 
based on spine rating criteria currently codified in 
38 C.F.R. § 4.71a (2006).  Such evaluation would be 
consistent with the RO's evaluation, as the discussion in the 
August 2004 rating decision, Statement of the Case (SOC), and 
Supplemental SOC (SSOC) evaluate the claim under current 
rating criteria.

Diagnostic Code 5237 (lumbosacral strain) permits the next 
higher rating of 40 percent with evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
veteran's spine is not described as ankylosed.  Forward 
flexion was possible to 60 degrees as of the May 2004 VA 
examination.  As of the June 2005 examination, forward 
flexion was possible to 65 degrees.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees.  38 C.F.R. 
§ 4.71a (2006), Note (2) and Plate V illustrations.  Thus, 
while there is some reduction in forward flexion, the 
reduction is not to a degree that would warrant a 40 percent 
rating, as forward flexion to 
60-65 degrees represents motion much better than that limited 
to 30 degrees.  

Under Diagnostic Code 5243 (intervertebral disc syndrome), 
the next higher rating of 40 percent is assigned with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
year.  The record reflects VA outpatient treatment largely in 
the form of physical therapy. The veteran also takes back 
pain medication and uses a back support device as needed.  
The record does not show incapacitating episodes consistent 
with the definition of such term in the rating criteria, 
which requires evidence of doctor-ordered bed rest or 
confinement due to acute signs and symptoms.  See Note (1) 
following Diagnostic Code 5243.  The veteran's report that he 
was "impaired" due to acute flare-ups (see May 2004 C&P 
examination report) is not sufficient evidence of 
"incapacitating episodes."  In fact, the examiner said in 
May 2004: "No medical certificate issued for strict bed rest 
by a physician during the last 12 months."  Nor are 
incapacitating episodes documented in the June 2005 
examination report.  Thus, a higher rating is not warranted 
under Diagnostic Code 5243.  

Other Notes to current spine disability rating criteria 
specify that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate Code.  38 C.F.R. § 4.71a 
(2006), Note (1).  The medical evidence dated within the last 
few years does not indicate clinically demonstrated 
neurological abnormality associated with the service-
connected lumbar disability, although the veteran has 
complained of radiating pain.  In fact, the May 2004 
examination report provides that the veteran does not report 
symptoms affecting the lower extremities; he denied history 
of fecal or urinary incontinence.  In June 2005, he again 
denied bowel or bladder impairment.  The examiners performed 
neurological examination in May 2004 and June 2005, and 
abnormal findings are not documented in the examination 
reports.  Also, VA clinical records include the report of a 
December 2005 electrodiagnostic test reflecting normal 
results.  

The Board also has considered whether higher rating is 
warranted based on additional functional limitation (38 
C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 
(1995)), but concludes it is not.  The disability picture as 
a whole more nearly approximates the 20 percent rating now in 
effect, as explained below.  

Extension, lateral flexion, and lateral rotation are 
considered in the context of combined range of motion.  
Normal extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  See 38 C.F.R. § 
4.71a (2006), Note (2).  The General Rating Formula does not 
provide a rating higher than 20 percent based on combined 
range of motion, but the Board has considered the veteran's 
range-of-motion measurements (other than forward flexion) in 
the context of evaluating functional limitation as a whole.  
As of May 2004, extension was to 30 degrees, lateral flexion 
was to 30 and 10 degrees, left and right, lateral rotation 
was to 20 and 30 degrees, left and right, all with pain on 
last degree of motion.  As of June 2005, extension was to 30 
degrees, lateral flexion was to 30 degrees, left and right, 
lateral rotation was to 30 degrees, left and right, all with 
pain on last degree motion.  Thus, extension and left flexion 
were to normal limits.  There was some decrease in right 
lateral flexion more than two years ago, but normal 
measurement is documented in June 2005.  Similarly, left 
lateral rotation was somewhat decreased more than two years 
ago, but was normal as of June 2005.  Such findings do not 
support a conclusion that additional or more favorable rating 
is warranted based on range of motion as a whole.        

Further, the examiner stated, in May 2004, that the veteran 
is independent in terms of performing routine activities of 
daily living, albeit with pain on flare-ups, such as with 
toileting, bathing, and dressing.  He is able to drive on his 
own without problems, reportedly for one to one-and-one-half 
hours.  He can and does walk unaided (although he apparently 
has pain after 10-20 minutes of walking, as reported in 2004, 
and after 30 minutes, as reported in 2005), and does not 
require ambulatory assistance devices like a cane or walker.  
The Board acknowledges the veteran reportedly has fallen due 
to instability (see 2005 examination report), but he also 
denied having fallen due to instability in 2004.  Such 
apparent inconsistency does not appear to be adequately 
supported by clinical findings that in some respects do not 
indicate worsened functioning after the 2004 examination (for 
instance, the range of motion results were better in 2005, 
notwithstanding report in 2005 of falling), and in other 
respects, appear to have been relatively constant (for 
instance, both reports document ability to independently 
perform activities of daily living, albeit pain is reported 
consistently).  Also, while the examiner said, in 2004, that 
veteran did have pain with repetitive motion on performing 
range-of-motion exercises, he also said that the veteran is 
not additionally limited by fatigue, weakness, or lack of 
endurance after range-of-motion testing.    

Based on all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  It does 
not apply the benefit-of-reasonable doubt rule.  38 C.F.R. § 
4.3 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   


Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and any medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask him to provide 
any pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The issue on appeal is whether a higher initial rating is 
warranted.  The August 2004 rating decision, from which this 
appeal arises, granted service connection for lumbar 
disability.  Where, as here, VA receives notice of 
disagreement that raises a new issue different from the one 
for which the claim was filed, the law requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, which was done here as to 
entitlement to a rating higher than 20 percent, but VA is not 
required to provide another notice as to evidence needed to 
substantiate the new issue.  VAOPGCPREC 8-03 (December 22, 
2003).

Here, even before the grant of service connection, in April 
2004, the veteran was told that, if he identifies the sources 
of evidence concerning his back problems, then VA would 
assist him in obtaining the records therefrom.  He was told 
that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody, and that he can 
send any pertinent evidence he has.  The SOC and Supplemental 
SOC (SSOC) explained what rating criteria govern his claim 
and why a higher rating cannot be assigned based on the 
record.  The SOC cited 38 C.F.R. § 3.159, from which the 
"fourth element" (notice that a veteran can submit any 
pertinent evidence in his possession) is derived.  

The Board fails to find prejudice due to timing of the 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether a claimant has been 
prejudiced thereby); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  In March 2006, after the SSOC was issued, the 
veteran waived his right to a full 60-day comment period, and 
said that he has no additional evidence to submit.  Even 
thereafter, when he was sent a notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of what 
criteria govern evaluation of degree of disability, and of 
effective dates for service connection and evaluation of 
degree of disability), and advised again that he has 
additional opportunity to send more evidence, he did not 
exercise his right to do so.  Nor did he report that new 
evidence exists, but that he needs more time to submit it or 
VA assistance to secure it.         
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes the veteran's service 
medical records, the veteran's written statements in support 
of his claim, VA clinical records, and C&P examination 
findings appropriate to the claim.  The veteran was provided 
opportunity to testify in connection with this claim, but he 
declined to exercise his right to do so after hearing 
opportunity was provided.  The record does not indicate other 
sources of missing evidence identified by the veteran as 
pertinent to his claim.  Thus, the Board concludes that the 
duty to assist was met.      


ORDER

An initial rating higher than 20 percent for degenerative 
disc with bulging annulus fibrosus, central disc herniation, 
and compression of the dural sac at L2-L3, L3-L4, L4-L5, and 
L5-S1, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


